Orders affirmed, without costs of this appeal to any party. All concur, except Bastow, J., who dissents and votes for reversal of the orders appealed from on the ground that the determinations of Special Term were an abuse of discretion. (Appeal from two orders of Brie Special Term (1) denying plaintiff’s motion to restore the action to the General Calendar, and (2) granting defendants’ motion to dismiss plaintiff’s complaint for failure to prosecute, in a negligence action.) Present — Kimball, J. P., Williams, Bastow, Goldma'n and Halpem, JJ.